JOHNSON, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, that the merchandise consists of. glassware, furniture and smoker’s articles exported from France, and that the issues of fact and law are the same in all material respects as the issues in Bert Friedberg & Co. v. United States, 36 Cust. Ct. 596, Reap. Dec. 8590 which record is incorporated with the appeals above-named.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit values plus 1.01%, plus packing and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that the appeals be submitted on this stipulation.
On the agreed facts I find that the foreign value, as that value is defined in section 402 (2) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise involved herein, and that such value is the invoice unit values, plus 1.01 per centum, plus packing.
Judgment will be rendered accordingly.